Appeal Dismissed and Memorandum Opinion filed March 5, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00976-CR

                PATRICK DEWAYNE SANDERS, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1468516

                         MEMORANDUM OPINION

      Appellant entered a “guilty” plea to evading arrest. In accordance with the
terms of a plea-bargain agreement with the State, the trial court assessed
punishment at confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice. We dismiss the appeal.

      The trial court signed a certification of the defendant’s right to appeal in
which the court certified that this is a plea-bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005). On January 21, 2020, this court notified the parties that the appeal
would be dismissed for lack of jurisdiction unless a party demonstrated that this
court has jurisdiction. Appellant’s response fails to demonstrate that this court has
jurisdiction to entertain the appeal.

      We dismiss the appeal for lack of appellate jurisdiction.


                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2